Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 1 of 25 PageID: 1




James E. Cecchi
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, New Jersey 07068
Telephone: (973) 994-1700

[Additional Attorneys on Signature Page]

Attorneys for Plaintiffs and the proposed Classes

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


IVETTE DELERME and THOMAS                   Civil Action No.
MACNISH, individually and on behalf
of all others similarly situated,
                                            CLASS ACTION COMPLAINT
                    Plaintiffs,

v.                                          JURY TRIAL DEMANDED

T-MOBILE USA, INC.,

                    Defendant.


      Plaintiffs Ivette Delerme and Thomas MacNish (“Plaintiffs”), individually

and on behalf of all others similarly situated, brings this class action against T-

Mobile USA, Inc. (“T-Mobile” or the “Defendant”). Plaintiffs make the following

allegations, except as to allegations specifically pertaining to Plaintiffs, upon

information and belief based upon, inter alia, the investigation of counsel, and

review of public documents.
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 2 of 25 PageID: 2




                           NATURE OF THE ACTION
      1.     This is a class action on behalf of the over 53 million individuals whose

sensitive personal identifying information was compromised in a cybersecurity

breach of T-Mobile, which was announced on or about August 16, 2021 (the “T-

Mobile Breach”).

      2.     According to T-Mobile’s public announcement of the T-Mobile

Breach, the compromised information includes names, birth dates, Social Security

numbers, driver's license numbers, phone numbers, and two types of identification

numbers associated with mobile phones–IMEI and IMSI numbers.

      3.     T-Mobile failed to adequately protect consumers’ sensitive personal

identifying information. Lack of proper safeguards provided a means for

unauthorized intruders to breach T-Mobile’s computer network and steal sensitive

personal identifying information.

      4.     Armed with this sensitive personal identifying information, hackers can

commit a variety of crimes including, among other things, taking out loans in another

person’s name; opening new financial accounts in another person’s name; using the

victim’s information to obtain government benefits; filing a fraudulent tax return and

using the victim’s information to obtain a tax refund; obtaining a driver’s license or

identification card in the victim’s name but with another person’s picture; or giving

false information to police during an arrest.



                                          2
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 3 of 25 PageID: 3




      5.     As a result of the T-Mobile Breach, Plaintiffs and Class members have

been exposed to a heightened and imminent risk of fraud and identity theft. Plaintiffs

and Class members must now and in the future closely monitor their financial

accounts to guard against identity theft. Plaintiffs and Class members may be faced

with fraudulently incurred debt. Plaintiffs and Class members may also incur out of

pocket costs for, among other things, obtaining credit reports, credit freezes, or other

protective measures to deter or detect identity theft.

      6.     Plaintiffs seek to remedy these harms on behalf of themselves and all

similarly-situated individuals and entities whose sensitive personal identifying

information was accessed during the T-Mobile Breach.

      7.     Plaintiffs seek remedies including but not limited to reimbursement of

out-of-pocket losses, further credit monitoring services with accompanying identity

theft insurance, and improved data security.

                                      PARTIES
      8.     Plaintiff Ivette Delerme is a citizen of Florida who resides in Boynton

Beach, Florida.

      9.     Ms. Delerme is a current T-Mobile customer. On or about August 20,

2021, Ms. Delerme received a text message from T-Mobile notifying her that her

personal information had been compromised.




                                           3
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 4 of 25 PageID: 4




      10.    Since then, Ms. Delerme has spent substantial time addressing the

resulting privacy concerns, including researching the nature of the breach, and

reviewing her financial and credit account statements for evidence of unauthorized

activity, which she will continue to do for years into the future.

      11.    Plaintiff Thomas MacNish is a citizen of Florida who resides in

Pompano Beach, Florida.

      12.    Mr. MacNish is a current T-Mobile customer. On or about August 20,

2021, Mr. MacNish received a text message from T-Mobile notifying him that his

personal information had been compromised.

      13.    Since then, Mr. MacNish has spent substantial time addressing the

resulting privacy concerns, including researching the nature of the breach, and

reviewing his financial and credit account statements for evidence of unauthorized

activity, which he will continue to do for years into the future.

      14.    Defendant T-Mobile USA, Inc. is incorporated in the state of Delaware

with its principal place of business at 12920 SE 38th Street, Bellevue, Washington

98006. Defendant is a national telecommunications company that provides mobile

communication services, among other products and services, throughout the United

States and around the globe.




                                           4
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 5 of 25 PageID: 5




                          JURISDICTION AND VENUE
      15.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(d)(2). If a class is certified in this action, the amount in controversy will exceed

$5,000,000.00, exclusive of interest and costs. There are more than 100 members in

the proposed class, and at least one member of the proposed class is a citizen of a

state different from T-Mobile.

      16.    This Court has personal jurisdiction over Plaintiffs because Plaintiffs

submit to the Court’s jurisdiction.

      17.    This Court has personal jurisdiction over T-Mobile because it conducts

business in the State of New Jersey, purposefully directs or directed its actions

toward New Jersey, and/or has the requisite minimum contacts with New Jersey

necessary to permit the Court to exercise jurisdiction. This Court also has personal

jurisdiction over T-Mobile because T-Mobile’s conduct caused harm to thousands

of Class members residing in New Jersey.

      18.    Venue is also proper within this District because, pursuant to 28 U.S.C.

§ 1391(b)(2), a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated

in this District. T-Mobile’s conduct caused harm to thousands of Class members

residing in New Jersey.




                                           5
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 6 of 25 PageID: 6




                            SUBSTANTIVE ALLEGATIONS

THE T-MOBILE BREACH
         19.     On August 15, 2021, news media reported that hackers claimed to have

stolen personal information for over 100 million individuals from T-Mobile.

According to the hackers, the personal identifying information included customers’

names, addresses, social security numbers, drivers’ license information, phone

numbers, dates of birth, security PINs, phone numbers, and, for some customers,

unique IMSI and IMEI numbers (embedded in customer mobile devices that identify

the device and the SIM card that ties that customer’s device to a telephone number).

The hackers claimed to have doled the information into batches, some of which had

already been sold and others that were, at the time, being marketed for sale.1

         20.     Reports indicate that a portion of the stolen T-Mobile customer data,

including 30 million Social Security and driver’s license numbers, was being

marketed on the dark web for approximately $270,000.2




1
  See, e.g., Lisa Vass, 100m T-Mobile Customer Records Purportedly Up for Sale, Threatpost
(Aug. 16, 2021 11:12 am), https://threatpost.com/t-mobile-investigates-100m-records/168689/;
Joseph Cox, T-Mobile Investigating Claims of Massive Customer Data Breach, VICE (Aug. 15,
2021 11:03 am), https://www.vice.com/en/article/akg8wg/tmobile-investigating-customer-data-
breach-100-million.
2
    See Joseph Cox, supra note 1.


                                             6
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 7 of 25 PageID: 7




       21.     On August 16, 2021, T-Mobile released a statement confirming that

“unauthorized access to some T-Mobile data had occurred,” and that T-Mobile was

continuing to investigate the data breach. 3

       22.     On August 17, 2021, T-Mobile confirmed that the stolen data included

“some personal information.”4

       23.     On August 19, 2021, T-Mobile posted a “Notice of Data Breach” to its

website, explaining that: “T‐Mobile learned that a bad actor illegally accessed

personal data. Our investigation is ongoing, but we have verified that a subset of T‐

Mobile data had been accessed by unauthorized individuals and the data stolen from

our systems did include some personal information.”5

       24.     On August 20, 2021, T-Mobile posted a statement to its website

confirming that:

             a. “[A]pproximately 7.8 million current T-Mobile postpaid customer

               accounts that included first and last names, date of birth, [Social

               Security numbers], and driver’s license/ID information was




3
  T-Mobile Cybersecurity Incident Update, T-Mobile (Aug. 16, 2021), https://www.t-
mobile.com/news/network/cybersecurity-incident-update-august-2021.
4
 T-Mobile Shares Additional Information Regarding Ongoing Investigation into Cyberattack, T-
Mobile    (Aug.     17,     2021,     Updated     Aug.     20,    2021),      https://www.t-
mobile.com/news/network/additional-information-regarding-2021-cyberattack-investigation.
5
 Notice of Data Breach: Keeping you safe from cybersecurity threats, T-Mobile (Aug. 19, 2021),
https://www.t-mobile.com/brand/data-breach-2021.


                                              7
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 8 of 25 PageID: 8




                compromised[,]” in addition to phone numbers, IMEI, and IMSI

                information;

             b. “5.3 million current postpaid customer accounts that had one or more

                customer names, addresses, dates of birth, phone numbers, IMEIs, and

                IMSIs illegally accessed”;

             c. “[D]ata files with information from about 40 million former or

                prospective T-Mobile customers, including first and last names, date of

                birth, [Social Security numbers], and driver’s license/ID information

                were compromised”;

             d. “667,000 accounts of former T-Mobile customers . . . were accessed

                with customer names, phone numbers, addresses and dates of birth

                compromised”;

             e. “[A]pproximately 850,000 active T-Mobile prepaid customer names,

                phone numbers and account PINs were exposed.”6

       25.      On information and belief, T-Mobile delayed directly notifying

customers until on or after August 19, 2021.

       26.      Further, the T-Mobile Breach was not the first time Defendant was the

subject of a cybersecurity breach. T-Mobile has been the target of many data



6
 T-Mobile Shares Updated Information Regarding Ongoing Investigation into Cyberattack, supra
note 4.


                                             8
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 9 of 25 PageID: 9




breaches in the past, including at least four within the past three years. 7 As such, it

knew that its systems were vulnerable and likely to be targeted by hackers seeking

to obtain personal identifying information. Despite this knowledge, T-Mobile failed

to implement and maintain reasonable security procedures and practices appropriate

to the nature of the information to protect its customers’ personal information.

       27.    In November 2019, hackers accessed personal identifying information

for approximately one million T-Mobile prepaid customers, including names, phone

numbers, account information, rates, and plan features.8

       28.    In March 2020, T-Mobile disclosed that it had experienced a data

breach exposing customer and employee personal identifying information, including

names, addresses, social security numbers, financial account information,

government identification numbers, phone numbers and billing account

information.9



7
 Chris Velazco, Here’s what to do if you think you’re affected by T-Mobile’s big data breach,
Washington Post (Aug. 20, 2021 2:45 pm) https://www.washingtonpost.com/technology/
2021/08/19/t-mobile-data-breach-what-to-do/.
8
  Devin Coldeway, More than 1 million T-Mobile customers exposed by breach, TechCrunch
(Nov. 22, 2019 7:25 pm), https://techcrunch.com/2019/11/22/more-than-1-million-t-mobile-
customers-exposed-by-breach/#:~:text=More%20than%201%20million%20T-Mobile%20custo
mers%20exposed%20by,password%20data%29%20was%20exposed%20to%20a%20malicious
%20actor.
9
  T-Mobile Breach Leads to the Exposure of Employee Email Accounts and User Data, Identity
Theft Resource Center (Mar. 5, 2020), https://www.idtheftcenter.org/t-mobile-breach-leads-to-
the-exposure-of-employee-email-accounts-and-user-data/#:~:text=On%20Thursday%2C%20
March%204%2C%202020%2C%20T-Mobile%20disclosed%20a,separate%20data%20breach
%20notification%20letters%20on%20their%20website.


                                             9
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 10 of 25 PageID: 10




       29.    In December 2020, T-Mobile discovered another data breach in which

hackers accessed customer proprietary network information and undisclosed call-

related information for hundreds of thousands of customers. 10

       30.    In February 2021, T-Mobile notified customers that cyberthieves

gained access to customer account information, including full names, addresses,

email addresses, account numbers, Social Security numbers, account PINs, account

security questions and answers, dates of birth, and plan information. 11

       31.    Additionally, in 2017, a security researcher identified a vulnerability on

a T-Mobile website that allowed hackers to access personal identifying information

including email addresses, account numbers, and IMSI numbers. 12 That researcher

explained

              T-Mobile has 76 million customers, and an attacker could
              have ran a script to scrape the data (email, name, billing
              account number, IMSI number, other numbers under the
              same account which are usually family members) from all
              76 million of these customers to create a searchable
10
   Alicia Hope, Second Data Breach in 2020 for T-Mobile Exposed Customer and Call-Related
Information     of   200,000     Subscribers,    CPO     Magazine      (Jan.   11,   2021),
https://www.cpomagazine.com/cyber-security/second-data-breach-in-2020-for-t-mobile-
exposed-customer-and-call-related-information-of-200000-subscribers/#:~:text=T-Mobile%20
suffered%20a%20data%20breach%20in%20which%20hackers,the%20fourth%20to%20hit%20t
he%20company%20since%202018.
11
  Sergiu Gatlan, T-Mobile discloses data breach after SIM swapping attacks, Bleeping Computer
(Feb. 26, 2021 3:18 pm), https://www.bleepingcomputer.com/news/security/t-mobile-discloses-
data-breach-after-sim-swapping-attacks/.
12
   Lorenzo Franceschi-Bicchierai, T-Mobile Website Allowed Hackers to Access Your Account
Data With Just Your Phone Number, Motherboard Tech (Oct. 10, 2017 2:03 pm),
https://www.vice.com/en/article/wjx3e4/t-mobile-website-allowed-hackers-to-access-your-
account-data-with-just-your-phone-number.


                                             10
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 11 of 25 PageID: 11




                 database with accurate and up-to-date information of all
                 users.13

According to a hacker, the bug had been exploited by multiple hackers over a multi-

week period before it was discovered by the researcher, even uploading a video to

YouTube demonstrating how to exploit the vulnerability. 14

           32.   Despite these prior breaches, T-Mobile failed to adopt adequate

protective measures to ensure that consumers’ sensitive personal identifying

information would not be improperly accessed.

           33.   Once T-Mobile’s systems had been compromised, T-Mobile failed to

timely discover the breach and implement adequate remedial measures to secure

consumers’ sensitive personal identifying information.

           34.   Moreover, T-Mobile failed to timely inform consumers of the T-Mobile

Breach.

           35.   As a result of T-Mobile’s inadequate measures, sensitive personal

identifying information relating to over 53 million individuals was obtained from T-

Mobile’s computer network.

           36.   As a result of Defendant’s failure to keep their personal identifying

information from unauthorized access, Plaintiffs and Class members are in




13
     Id.
14
     Id.


                                            11
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 12 of 25 PageID: 12




imminent, immediate, and continuing increased risk of harm from fraud and identity

theft.

         37.   Plaintiffs and Class members face a present and substantial risk of out‐

of‐pocket fraud losses such as loans opened in their names, government benefits

fraud, tax return fraud, utility bills opened in their names, credit card fraud, and

similar identity theft.

         38.   IMEI and IMSI numbers are identification numbers associated with a

specific customer’s phone. Because these numbers were included in the T-Mobile

Breach, Plaintiffs and Class members are at risk for “SIM-swap attack[s]” which

“could lead to account takeover concerns . . . since threat actors could gain access to

two-factor authentication or one-time passwords tied to other accounts—such as

email, banking, or any other account employing advanced authentication security

feature—using a victim’s phone number.” 15

         39.   Additionally, Plaintiffs and Class members face a present and

substantial risk of being targeted for future phishing, data intrusion, and other illegal

schemes based on their personal identifying information.




15
  Brian Barrett, The T-Mobil Data Breach Is One You Can’t Ignore, Wired (Aug. 16, 2021 4:44
pm), https://www.wired.com/story/t-mobile-hack-data-phishing/.


                                            12
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 13 of 25 PageID: 13




        T-MOBILE’S POST-BREACH ACTIONS ARE INADEQUATE
       40.    In the wake of the T-Mobile Breach, Defendant has offered only

inadequate services. T-Mobile is offering identify theft protection, Scam Shield

(which includes call blocking and caller ID features), and “Account Takeover

Protection” services, Defendant places the burden on Plaintiffs and Class members

by requiring them to expend the time to enroll in these services, instead of

automatically enrolling all those impacted by the T-Mobile Breach.

       41.    Moreover, T-Mobile is only offering identity monitoring services for

two years, even though the ramifications of personal identifying theft can extend far

beyond two years.

       42.    T-Mobile has taken minimal steps to notify customers of the breach.

Besides a terse text message sent to certain customers, T-Mobile has only posted

statements to its website.

       43.    The Federal Communications Commission has opened an investigation

into the T-Mobile Breach.16

                          CLASS ACTION ALLEGATIONS
       44.    Plaintiffs bring this class action pursuant to Fed. R. Civ. P. 23 on behalf

of the following class and sub-class:


16
  Akanksha Rana, T-Mobile breach hits 53 million customers as probe finds wider impact, Reuters
(Aug. 20, 2021 3:46 pm), https://www.reuters.com/technology/t-mobile-says-hackers-accessed-
data-another-53-mln-subscribers-2021-08-20/.


                                              13
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 14 of 25 PageID: 14




             All individuals and entities in the United States whose
             personal identifying information was accessed in the
             cybersecurity breach announced by T-Mobile on August
             16, 2021 (the “Nationwide Class”); and

             All individuals and entities in Florida whose personal
             identifying information was accessed in the cybersecurity
             breach announced by T-Mobile on August 16, 2021 (the
             “Florida Sub-Class”).
      45.    Excluded from the Nationwide Class and Florida Sub-Class are T-

Mobile; any parent, subsidiary, or affiliate of T-Mobile or any employees, officers,

or directors of T-Mobile; legal representatives, successors, or assigns of T-Mobile;

and any justice, judge, or magistrate judge of the United States who may hear the

case, and all persons related to any such judicial officer, as defined in 28 U.S.C. §

455(b).

      46.    Upon information and belief, the Nationwide Class and Florida Sub-

Class consist of millions of geographically dispersed members, the joinder of whom

in one action is impracticable. Disposition of the claims in a class action will provide

substantial benefits to both the parties and the Court.

      47.    The rights of each member of the Nationwide Class and Florida Sub-

Class were violated in a similar fashion based upon T-Mobile’s uniform wrongful

actions and/or inaction.

      48.    The following questions of law and fact are common to each Class

member and predominate over questions that may affect individual Class members:



                                          14
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 15 of 25 PageID: 15




            a. whether T-Mobile engaged in the wrongful conduct alleged herein;

            b. whether T-Mobile was negligent in collecting, storing, and/or

               safeguarding the sensitive personal identifying information of the Class

               members;

            c. whether T-Mobile owed a duty to s and Class members to adequately

               protect their personal information;

            d. whether T-Mobile breached its duties to protect the personal

               information of Plaintiffs and Class members;

            e. whether T-Mobile knew or should have known that its data security

               systems and processes were vulnerable to attack;

            f. whether T-Mobile’s conduct proximately caused damages to Plaintiffs

               and Class members;

            g. whether Plaintiffs and Class members are entitled to equitable relief

               including injunctive relief; and

            h. whether the Class members are entitled to compensation, monetary

               damages, and/or any other services or corrective measures from T-

               Mobile, and, if so, the nature and amount of any such relief.

      49.      Plaintiffs’ claims are typical of the claims of the Nationwide Class and

Florida Sub-Class in that Plaintiffs, like all Class members, had their sensitive

personal identifying information compromised in the T-Mobile Breach.



                                           15
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 16 of 25 PageID: 16




      50.    Plaintiffs are committed to the vigorous prosecution of this action and

will fairly and adequately represent and protect the interests of the proposed the

Nationwide Class and Florida Sub-Class. Plaintiffs have no interests that are

antagonistic to and/or that conflict with the interests of other Class members.

      51.    Plaintiffs have retained counsel competent and experienced in the

prosecution of complex class action litigation.

      52.    The members of the proposed the Nationwide Class and Florida Sub-

Class are readily ascertainable.

      53.    A class action is superior to all other available methods for the fair and

efficient adjudication of the claims of the Nationwide Class and Florida Sub-Class.

Plaintiffs and the Class members have suffered (and continue to suffer) irreparable

harm as a result of T-Mobile’s conduct. The damages suffered by some of the Class

members may be relatively small, preventing those Class members from seeking

redress on an individual basis for the wrongs alleged herein. Absent a class action,

many Class members who suffered damages as a result of the cybersecurity breach

of T-Mobile will not be adequately compensated.

      54.    Prosecuting separate actions by individual Class members would create

a risk of inconsistent or varying adjudications that would establish incompatible

standards of conduct for T-Mobile. Additionally, adjudications with respect to

individual Class members, such as adjudication as to injunctive relief, as a practical



                                          16
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 17 of 25 PageID: 17




matter, would be dispositive of the interests of the other Class members not parties

to the individual adjudications or would substantially impair or impede their ability

to protect their interests.

                                    COUNT ONE

                              NEGLIGENCE
     (On behalf of the Nationwide Class and the Florida Sub-Class, in the
                                Alternative)
       55.    Plaintiffs reallege and incorporate all allegations set forth in previous

paragraphs as if fully set forth herein.

       56.    Upon coming into possession of the private, sensitive personal

information of Plaintiffs and the Class members, T-Mobile had (and continues to

have) a duty to exercise reasonable care in safeguarding and protecting the

information from being compromised and/or stolen. T-Mobile’s duty arises from the

common law, in part because it was reasonably foreseeable to T-Mobile that a breach

of security was likely to occur under the circumstances and would cause damages to

the Nationwide Class as alleged herein.

       57.    T-Mobile also had a duty to timely disclose to Plaintiffs and Class

members that the T-Mobile Breach had occurred and that the sensitive personal

identifying information of the Class members—particularly Social Security

numbers, dates of birth, addresses, driver’s license numbers—had been, or was

reasonably believed to be, compromised. Such duty also arises under the common



                                           17
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 18 of 25 PageID: 18




law because it was reasonably foreseeable to T-Mobile that a breach of security was

likely to occur under the circumstances and would cause damages to the Nationwide

Class as alleged herein.

      58.    T-Mobile, by and through its above negligent acts and/or omissions,

further breached its duties to the Class members by failing to timely disclose to

Plaintiffs and Class members that the T-Mobile Breach had occurred and that the

sensitive personal identifying information of Plaintiffs and the Class members had

been compromised.

      59.    T-Mobile also had a duty to put into place internal policies and

procedures designed to detect and prevent the unauthorized dissemination of the

Plaintiffs and Class members’ sensitive personal identifying information. Such duty

also arises under the common law because it was reasonably foreseeable to T-Mobile

that a breach of security was likely to occur under the circumstances and would cause

damages to the Nationwide Class as alleged herein.

      60.    T-Mobile, by and through its above negligent acts and/or omissions,

unlawfully breach its duties to the Class members by, inter alia, failing to exercise

reasonable care in protecting and safeguarding the Class members’ sensitive

personal identifying information within its possession, custody, and control.

      61.    But for T-Mobile’s negligent and wrongful breach of the duties it owed

(and continues to owe) to Plaintiffs and the Class members, the cybersecurity breach



                                         18
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 19 of 25 PageID: 19




would not have occurred, and Plaintiffs’ and Class members’ sensitive personal

identifying information would never have been compromised.

      62.      The T-Mobile Breach and the above-described substantial injuries

suffered by Plaintiffs and the Class members as a direct and proximate result of the

breach were reasonably foreseeable consequences of T-Mobile’s negligence.

                                    COUNT TWO

                           NEGLIGENCE PER SE
     (On behalf of the Nationwide Class and the Florida Sub-Class, in the
                                Alternative)
      63.      Plaintiffs reallege and incorporate all allegations set forth in previous

paragraphs as if fully set forth herein.

      64.      Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45,

prohibits “unfair . . . practices in or affecting commerce” including, as interpreted

and enforced by the Federal Trade Commission (“FTC”), the unfair act or practice

of failing to use reasonable measures to protect sensitive personal identifying

information.

      65.      In 2007, the FTC published guidelines which establish reasonable data

security practices for businesses. The guidelines note businesses should protect the

personal customer information that they keep; properly dispose of personal

information that is no longer needed; encrypt information stored on computer

networks; understand their network’s vulnerabilities; and implement policies for



                                           19
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 20 of 25 PageID: 20




installing vender-approved patches to correct security problems. The guidelines also

recommend that businesses consider using an intrusion detection system to expose

a breach as soon as it occurs; monitor all incoming traffic for activity indicating

someone may be trying to hack the system; watch for large amounts of data being

transmitted from the system; and have a response plan ready in the event of a breach.

      66.    The FTC also has published a document entitled “Security Check:

Reducing Risks to your Computer System” which highlights the importance of

having a data security plan, regularly assessing risks to computer systems, and

implementing safeguards to control such risks. 17

      67.    Further, the FTC has issued orders against businesses that failed to

employ reasonable measures to secure customer data. These orders provide further

guidance to businesses with regard to their data security obligations.

      68.    By failing to have reasonable data security measures in place, T-Mobile

engaged in an unfair act or practice within the meaning of Section 5 of the FTC Act.

      69.    T-Mobile’s violation of Section 5 of the FTC Act constitutes negligence

per se.




17
   Security Check: Reducing Risks to Your Computer System, FTC, https://www.ftc.gov/tips-
advice/business-center/guidance/security-check-reducing-risks-your-computer-systems
(last visited Aug. 25, 2021).


                                           20
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 21 of 25 PageID: 21




      70.     Likewise, T-Mobile’s violation of New Jersey’s Consumer Security

Breach Disclosure Act, N.J. Stat. Ann. §§ 56:8-163, et seq. constitutes an

independent basis of negligence per se.

      71.     The T-Mobile Breach and the above-described substantial injuries

suffered by Plaintiffs and the Class members as a direct and proximate result of the

breach were reasonably foreseeable consequences of T-Mobile’s negligence per se.

                                  COUNT THREE
   VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                        PRACTICES ACT,
                    Fla. Stat. §§ 501.201, et seq.
                (On behalf of the Florida Sub-Class)
      72.     Plaintiffs reallege and incorporate all allegations set forth in previous

paragraphs as if fully set forth herein.

      73.     Plaintiffs and Florida Sub-Class members are “consumers” as defined

by Fla. Stat. § 501.203.

      74.     Defendant advertised, offered, or sold goods or services in Florida and

engaged in trade or commerce directly or indirectly affecting the people of Florida.

      75.     Defendant engaged in unconscionable, unfair, and deceptive acts and

practices in the conduct of trade and commerce, in violation of Fla. Stat. §

501.204(1), including:

            a. Failing to implement and maintain reasonable security and privacy

              measures to protect Plaintiffs’ and Florida Sub-Class members’


                                           21
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 22 of 25 PageID: 22




            personal identifying information, which was a direct and proximate

            cause of the T-Mobile Breach;

         b. Failing to identify foreseeable security and privacy risks, remediate

            identified security and privacy risks, and adequately improve security

            and privacy measures following previous cybersecurity incidents,

            which was a direct and proximate cause of the T-Mobile Breach;

         c. Failing to comply with common law and statutory duties pertaining to

            the security and privacy of Plaintiffs’ and Florida Sub-Class members’

            personal identifying information, including duties imposed by the FTC

            Act, 15 U.S.C. § 45, and Florida’s data security statute, F.S.A. §

            501.171(2), which was a direct and proximate cause of the T-Mobile

            Breach;

         d. Misrepresenting that it would protect the privacy and confidentiality of

            Plaintiffs’ and Florida Sub-Class members’ personal identifying

            information, including by implementing and maintaining reasonable

            security measures and ensuring its vendors and business associates

            maintained reasonable security measures;

         e. Misrepresenting that it would comply with common law and statutory

            duties pertaining to the security and privacy of Plaintiffs’ and Florida

            Sub-Class members’ personal identifying information, including duties



                                        22
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 23 of 25 PageID: 23




              imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data security

              statute, F.S.A. § 501.171(2);

          f. Omitting, suppressing, and concealing the material fact that it did not

              reasonably or adequately secure Plaintiffs’ and Florida Sub-Class

              members’ personal identifying information or ensure its vendors and

              business associates reasonably or adequately secured such information;

              and

          g. Omitting, suppressing, and concealing the material fact that it did not

              comply with common law and statutory duties pertaining to the security

              and privacy of Plaintiffs’ and Florida Sub-Class members’ personal

              identifying information, including duties imposed by the FTC Act, 15

              U.S.C. § 45, and Florida’s data security statute, F.S.A. § 501.171(2).

                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the Nationwide Class

and Florida Sub-Class, respectfully request that the Court certify this action as a

class action, with Plaintiffs as class representative and the undersigned counsel as

class counsel, and enter an order of judgment against T-Mobile in favor of the Class

that, inter alia:




                                          23
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 24 of 25 PageID: 24




      A.     awards actual damages to fully compensate the Nationwide Class and

Florida Sub-Class for losses sustained as a direct, proximate, and/or producing cause

of T-Mobile’s unlawful conduct;

      B.     awards pre-judgment and post-judgment interest at the maximum

allowable rates;

      C.     awards appropriate injunctive and equitable relief;

      D.     awards reasonable attorneys’ fees and costs; and

      E.     orders any further relief that this Court deems just and proper.

                         DEMAND FOR JURY TRIAL
      Plaintiffs demand a trial by jury to the extent permitted by law.




DATED: August 31, 2021                 Respectfully submitted,

                                       /s/ James E. Cecchi
                                       James E. Cecchi
                                       CARELLA, BYRNE, CECCHI,
                                       OLSTEIN, BRODY & AGNELLO, P.C.
                                       5 Becker Farm Road
                                       Roseland, New Jersey 07068
                                       (973) 994-1700
                                       jcecchi@carellabyrne.com




                                         24
Case 3:21-cv-16299-ZNQ-DEA Document 1 Filed 08/31/21 Page 25 of 25 PageID: 25




                                   Linda P. Nussbaum
                                   NUSSBAUM LAW GROUP, P.C.
                                   1211 Avenue of the Americas, 40th Floor
                                   New York, NY 10036
                                   (917) 438-9102
                                   lnussbaum@nussbaumpc.com

                                   Michael E. Criden
                                   CRIDEN & LOVE, P.A.
                                   7301 S.W. 57th Court, Suite 515
                                   South Miami, FL 33143
                                   (305) 357-9000
                                   mcriden@cridenlove.com

                                   Adam Frankel
                                   GREENWICH LEGAL ASSOCIATES,
                                   LLC
                                   881 Lake Avenue
                                   Greenwich, CT 06831
                                   (203) 622-6001
                                   adam@grwlegal.com

                                   Attorneys for Plaintiffs and
                                   the proposed classes




                                     25
